SALCINES, Judge.
Peter Anthony Litts appeals his convictions for second-degree murder, conspiracy to commit first-degree murder, and aggravated assault, as well as the forty-five year sentence imposed upon his conviction for second-degree murder with a firearm. We affirm the convictions without discussion. We also affirm the forty-five year sentence because that sentence was imposed for a life felony committed on March 26, 1998. Since Litts committed the pertinent offense after July 1, 1995, the trial court was authorized to impose either life imprisonment or a term of years not exceeding life imprisonment. § 775.082(3)(a)(3), Fla. Stat. (1997).
Affirmed.
THREADGILL, A.C.J., and STRINGER, J„ Concur.